

	

		II

		109th CONGRESS

		1st Session

		S. 2160

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 21, 2005

			Mrs. Boxer (for herself

			 and Mr. Akaka) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to authorize grants for institutions of higher education serving Asian

		  Americans and Pacific Islanders.

	

	

		1.Short TitleThis Act may be cited as the

			 Asian Americans and Pacific Islanders

			 Higher Education Enhancement Act.

		2.FindingsCongress finds the following:

			(1)The population of Asian American and

			 Pacific Islanders (referred to in this section as AAPI) is an

			 exceptionally diverse population. Characteristics of the AAPI population vary

			 according to ethnicity, immigration patterns, historical experiences, and

			 social group issues.

			(2)The diversity of the AAPI population

			 includes indigenous Pacific Islanders, well-established populations represented

			 in the United States for several generations, and ethnic groups who may be

			 recent immigrants or refugees, and were forced to leave their home

			 countries.

			(3)The diversity of the population is

			 reflected in the Federal government’s categories for Asian Americans and

			 Pacific Islanders. There are 17 ethnic groups considered to be Asian and 4

			 ethnic groups considered to be Pacific Islander. Neither definition reflects

			 AAPI individuals who may identify themselves as more than one

			 race.

			(4)The distinct cultural, linguistic,

			 socioeconomic, and historical experiences that affect educational attainment of

			 different AAPI sub-populations are often overlooked because programs and

			 policies are based on aggregated data and the assumption that AAPIs are a

			 monolithic group. The model minority myth assumption adversely

			 effects AAPI youth, who are perceived as being academically successful and not

			 in need of outreach, academic support systems, or other support

			 services.

			(5)The model minority myth and

			 lack of disaggregated data may prevent student services offices from conducting

			 intentional outreach efforts, such as through Federal TRIO programs including

			 Upward Bound and Talent Search, to AAPI students, because they are perceived to

			 not be in need of support.

			(6)Additionally, disaggregated data indicates

			 that 25.0 percent of Vietnamese Americans, 63.6 percent of Hmong Americans,

			 42.6 percent of Cambodian Americans, 34.7 percent of Laotian Americans, and

			 17.7 percent of Pacific Islanders live in poverty. Such socioeconomic

			 disparities within the community are often overlooked, as only 12.6 percent of

			 the total AAPI population lives in poverty.

			(7)While Asian Americans and Pacific Islanders

			 overall have the highest college graduation rates of any group (44 percent in

			 2000), certain subgroups have much lower rates of degree attainment. Only 13.8

			 percent of Vietnamese Americans, 5.8 percent of Laotian Americans, 6.1 percent

			 of Cambodian Americans, and less than 5.1 percent of Hmong Americans had

			 college degrees. Only 13.8 percent of Pacific Islanders had college

			 degrees.

			(8)Certain segments

			 of the AAPI population face numerous barriers to accessing higher education and

			 would benefit from grants and opportunities similar to those provided by other

			 minority serving institutions. The designation of AAPI-serving institutions

			 would help institutions of higher education expand their capacity to identify

			 and assist underserved AAPI students.

			3.Assistance to Asian

			 American and Pacific Islander-serving institutions

			(a)AmendmentPart A of title III of the

			 Higher Education Act of 1965 is

			 amended by inserting after section 317 (20 U.S.C. 1059d) the following:

				

					318.Asian American and

				Pacific Islander-serving institutions

						(a)Program

				authorizedThe Secretary

				shall provide grants and related assistance to Asian American and Pacific

				Islander-serving institutions to enable such institutions to improve and expand

				their capacity to serve Asian Americans and Pacific Islanders.

						(b)DefinitionsFor the purpose of this section—

							(1)the term Asian American has

				the meaning given the term Asian in the Office of Management and

				Budget's Standards for Maintaining, Collecting, and Presenting Federal Data on

				Race and Ethnicity, as published in the Federal Register on Thursday, October

				30, 1997 (62 FR 58789);

							(2)the term Pacific Islander has

				the meaning given the term Native Hawaiian or other Pacific

				Islander in such Standards;

							(3)the term Asian American and Pacific

				Islander-serving institution means an institution of higher education

				that—

								(A)is an eligible institution under section

				312(b); and

								(B)at the time of application, has an

				enrollment of undergraduate students that is at least 10 percent Asian American

				and Pacific Islander students; and

								(4)the term low-income individual

				means an individual from a family whose taxable income for the preceding year

				did not exceed 150 percent of an amount equal to the poverty level determined

				by using criteria of poverty established by the Bureau of the Census.

							(c)Authorized

				activities

							(1)Types of

				activities authorizedGrants

				awarded under this section shall be used by Asian American and Pacific

				Islander-serving institutions to assist such institutions to plan, develop,

				undertake, and carry out activities to improve and expand such institutions’

				capacity to serve Asian Americans and Pacific Islanders.

							(2)Examples of

				authorized activitiesSuch

				activities may include—

								(A)purchase, rental, or lease of scientific or

				laboratory equipment for educational purposes, including instructional and

				research purposes;

								(B)renovation and improvement in classroom,

				library, laboratory, and other instructional facilities;

								(C)support of faculty exchanges, and faculty

				development and faculty fellowships to assist in attaining advanced degrees in

				the faculty’s field of instruction;

								(D)curriculum development and academic

				instruction;

								(E)purchase of library books, periodicals,

				microfilm, and other educational materials;

								(F)funds and administrative management, and

				acquisition of equipment for use in strengthening funds management;

								(G)joint use of facilities such as

				laboratories and libraries;

								(H)academic tutoring and counseling programs

				and student support services;

								(I)establishing community outreach programs

				that will encourage elementary school and secondary school students to develop

				the academic skills and the interest to pursue post-secondary education;

								(J)establishing or improving an endowment

				fund;

								(K)academic instruction in disciplines in

				which Asian Americans and Pacific Islanders are under-represented;

								(L)conducting research and data collection for

				Asian American and Pacific Islander populations and sub-populations; and

								(M)establishing partnerships with community

				based organizations serving Asian Americans and Pacific Islanders.

								(d)Application

				process

							(1)Institutional

				eligibilityEach Asian

				American and Pacific Islander-serving institution desiring to receive

				assistance under this section shall submit to the Secretary such enrollment

				data as may be necessary to demonstrate that the institution is an Asian

				American and Pacific Islander-serving institution as defined in subsection (b),

				along with such other information and data as the Secretary may by regulation

				require.

							(2)ApplicationsAny institution which is determined by the

				Secretary to be an Asian American and Pacific Islander-serving institution may

				submit an application for assistance under this section to the Secretary. Such

				application shall include—

								(A)a 5–year plan for improving the assistance

				provided by the Asian American and Pacific Islander-serving institution to

				Asian American and Pacific Islander students; and

								(B)such other information and assurances as

				the Secretary may require.

								(3)Special

				rules

								(A)EligibilityNo Asian American and Pacific

				Islander-serving institution that receives funds under this section shall

				concurrently receive funds under other provisions of this part or part

				B.

								(B)ExemptionSection 313(d) shall not apply to

				institutions that are eligible to receive funds under this section.

								(C)DistributionIn awarding grants under this section, the

				Secretary shall—

									(i)to the extent possible and consistent with

				the competitive process under which such grants are awarded, ensure maximum and

				equitable distribution among all eligible institutions; and

									(ii)give priority consideration to institutions

				that serve a significant percentage of Asian American and Pacific Islander

				students who are low-income

				individuals.

									.

			(b)Authorization of

			 appropriationsSection

			 399(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)(1)) is

			 amended by adding at the end the following:

				

					(D)There are authorized to be appropriated to

				carry out section 318, $30,000,000 for fiscal year 2006 and such sums as may be

				necessary for each of the 4 succeeding fiscal

				years.

					.

			

